DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 1-7, 9, 16-22, 24, 26-28, 30, 32-36, 38, 40, and 41. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are anticipated by, or obvious variants of, the patent claims.  For example, the application claims and patent claims recite the same steps while differing in statutory categories.  Additionally, while the patent claims do not anticipate the application claims in an exact one-to-one manner, they recite the same limitations when considered collectively.  For example, application claims 1 and 3 are anticipated by patent claim 1 while employing variant language (e.g., “reducing” vs “adjusting” clock frequencies)1.  Dependent patent claims also anticipate the dependent application claims.  For example, application claims 3-10 recite steps that are also recited in patent claims 1, 2, 4, 6, 16, 18, 21, and 41.  Similar reasoning may be applied to the other application claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 11, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al., U.S. Patent No. 6,211,740, in view of Krishnaswamy et al., U.S. Patent Application Publication No. 2015/0370303.
	Regarding claim 1, Dai discloses a clock controller comprising:
	a clock adjustment output configured to provide a clock adjustment signal for adjusting a frequency of a first clock generator of the processor [Fig. 2, 3, col. 3, line 23 to col. 4, line 4: PLL 3 divided to target frequency]; 
a throttling output configured to select a second clock generator to provide the processor clock signal while the frequency of the first clock generator is adjusted [col. 3, lines 10-18: “In FIG. 2, switch 7 is configured to provide feedback signal 17 to an input of second PLL 4; switch 10 is configured to output clocking signal 31 from second PLL 4 to clock distribution network 5; and frequency divider 39 is set at an initial value of "N2". In this configuration, second PLL 4 is driving clocking signal 31 over clock distribution network 5 (clocking signal 31 is the core clock) at a frequency that corresponds to "N2" (see arrow 40 for signal direction).”]; 
wherein the throttling output is configured to be asserted for a time to select the second clock generator and wherein the frequency of the first clock generator is adjusted by an amount [col. 1, lines 22-27: “In general, in one aspect of the invention, a clocked device is switched from an initial frequency to a target frequency by locking a first PLL to the target frequency while a second PLL is driving a clock distribution network at the initial frequency. The first PLL is then substituted for the second PLL on the clock distribution network.”]; and 
a clock control processor configured to select the second clock generator and to generate the clock adjustment signal on the clock adjustment output for adjusting the first clock generator [col. 1, lines 22-27].
Dai does not disclose an input configured to receive an alert responsive to detection of a threshold event indicating that an application, running on the processor, has exceeded a power budget allocated for execution.
Krishnaswamy discloses an input configured to receive an alert responsive to detection of a threshold event indicating that an application, running on the processor, has exceeded a power budget allocated for execution [para. 0006: “Broadly speaking, the system includes a processor having a number of processor cores that execute program instructions and a power management unit that may monitor the power consumed by the processor cores and any logic within the processor. The power management unit may throttle or reduce the operating frequency of the processor cores by applying a number of throttle events in response to determining that the processor is operating above a predetermined power threshold during a given monitoring cycle.”; Fig. 3, step 305, 310].
It would have been obvious to one of ordinary skill in art, before the effective filing date of the claimed invention, to combine the teachings of Dai and Krishnaswamy by modifying Dai to receive an alert responsive to detection of a threshold event indicating that an application has exceeded a power budget, as taught by Krishnaswamy.  Both Dai and Krishnaswamy disclose systems that employ clock throttling.  Dai teaches that clock frequency is related to power consumption and that reducing a clock frequency also reduces power consumption [col. 1, lines 35-41], thereby establishing an interest in power control without explicitly indicating that the reduction of power consumption is triggered based on comparison to a power budget allocated for execution.  Krishnaswamy teaches that exceeding a power budget may be used as a trigger to enter a reduced power consumption mode.  Therefore, it would have been obvious to apply the teachings of Krishnaswamy to the invention of Dai based on Dai’s general interest in power control and Krishnaswamy’s teaching that exceeding a power budget is one circumstance in which a reduced power consumption mode is desired.  Additionally, it would have been obvious to one of ordinary skill in the art to select the second clock generator and generate a clock adjustment signal for the first clock generator based on the alert signal given Dai’s teaching that selecting the second clock generator and adjusting the first clock generator is used to reduce an effective clock frequency and Krishnaswamy’s teaching that the alert may be used to trigger a clock throttling action.
Regarding claim 5, Dai teaches that a frequency of the second lock generator is a fraction of the frequency of the first clock generator [col. 3, lines 5-10: “The circuitry of FIG. 1 is used to switch an internal/core clock of a device, such as processor 100 (FIG. 8), from an initial frequency, such as 250 MHz, to a target frequency, such as 500 MHz. FIG. 2 sets the stage for a representative implementation of this process.”]2.
Regarding claim 6, Dai teaches that the frequency of the second clock generator is 50% of the frequency of the first clock generator [col. 3, lines 5-10].
Regarding claim 8, Dai teaches that the clock controller is configured to reduce the frequency of the first clock generator by adjusting configuration settings of the first clock generator by an adjustment input [Fig. 1: DLLP circuitry].
Regarding claims 11, 14, 15, 17, and 20, Dai and Krishnaswamy disclose the clock controller of claims 1, 5, 6, and 8, and also the media storing instructions for executing the functions of the claimed clock controller, as well as the method executed by the claimed clock controller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pollock, U.S. Patent Application Publication No. 2015/0091620, discloses a system that selects between a plurality of clocks [Fig. 1, 2], wherein a faster clock is divided down to match the frequency of the slower clock while the slower clock is selected as the output clock [Fig. 10].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Reducing” is narrower than “adjusting”.  Therefore, a reference teaching frequency reduction anticipates a recitation of a frequency adjustment.
        2 Dai teaches that frequencies may be changed in either direction [col. 4, lines 31-36]: “Thus, it is possible to switch from the target frequency back to the initial frequency using the process of FIG. 3 by substituting the first PLL for the second PLL, the second PLL for the first PLL, and "N1" for "N2". Similarly, clocking circuitry 1 could be switched to a frequency other than the initial or target frequencies.”